Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a Preliminary Amendment filed on January 14, 2020, claims 19-23 were amended and claims 1-18 were cancelled.
Claims 19-23 are currently pending and under examination, of which claim 19 is an independent claim. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/14/2020 and 01/26/2021 comply with the provisions of 37 CFR 1.97. 
Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 19, line 6, insert “an” before “operation”.
Claim 19, line 20, replace “comparing” with “the comparing of”
Claim 19, line 25, delete “first”.
Claim 19, line 27, insert “the” before “operation”.
Claim 23, line 2, delete “one of”.
Claim 23, line 2, insert a period at the end of the claim. Appropriate correction is respectfully requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 22, 24, and 25 of U.S. Patent No. 10,281,891 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,281,891 B2 recite very similar structure and functionality including an injection molding apparatus in which injection and melting pressure feedback signals are transmitted to a remote controller. The remote controller receives a melting pressure feedback signal to generate a control signal.  The control signal is combined with an injection pressure feedback signal.  A combined signal is transmitted from the remote controller to a native controller to control an actuator unit in an injection molding apparatus.  

Present Application 16/742,242
U.S. Patent No. 10,281,891 B2
Analysis
Claim 19
An injection molding apparatus comprising: 

a heated barrel; 



an actuation unit operably coupled with the injection shaft and configured to facilitate operation of the injection shaft with respect to the heated barrel; 

a clamping unit for a mold, the clamping unit being associated with the heated barrel; 

a nozzle disposed at one end of the heated barrel and configured to distribute contents of the heated barrel to the clamping unit; 

a native controller in communication with the actuation unit and configured to facilitate operation of the injection shaft; 

a remote controller in communication with the native controller; 


















a sensor in communication with the remote controller and configured to sense a control variable of the injection shaft and generate a feedback signal based upon the control variable; 







wherein the remote controller is configured to: 





receive the feedback signal from the sensor; 











define a desired setpoint for the control variable; compare a value of the control variable to the desired setpoint of the control variable; 





generate a control signal based upon comparing the control variable and the desired setpoint of the control variable;  4Application No. Not Yet AssignedDocket No.: 32687/50012A Amendment dated January 14, 2020 First Preliminary Amendment 

combine the control signal and the feedback signal into a modified feedback signal; and 

transmit the modified feedback signal to the native controller in lieu of the first feedback signal; and 

wherein the native controller is configured to control operation of the actuation unit based at least in part upon the modified feedback signal.

Claim 20
An injection molding apparatus comprising: 

a heated barrel; 



an actuation unit operably coupled with the injection shaft and configured to facilitate an operation of the injection shaft with respect to the heated barrel; 

a clamping unit for a mold, the clamping unit being associated with the heated barrel; 

a nozzle disposed at one end of the heated barrel and configured to distribute contents of the heated barrel to the clamping unit; 

a native controller in communication with the actuation unit and configured to facilitate operation of the injection shaft;  6Application No. 15/378,932Docket No.: 32687/50009 Amendment dated February 7, 2019 After Advisory Action of December 13, 2018 

a remote controller in communication with the native controller via a retrofitting of the remote controller to the native controller, 

wherein the native controller prior to the retrofitting is configured to control an operation of the actuation unit via a first control algorithm 

a first sensor in communication with the remote controller and configured to sense the first control variable of the injection molding apparatus; 

a second sensor in communication with the remote controller and configured to sense a pressure of the injection molding apparatus; 








wherein the remote controller is configured to: 

receive, from the first sensor, the first control variable; 

receive, from the second sensor, an indication of the pressure; 










compare the pressure to a desired pressure setpoint; 








generate a control signal via a second control algorithm based upon the pressure and the desired pressure setpoint; 

combine the control signal and the first control variable into a modified feedback signal; and 

transmit the modified feedback signal to the native controller in lieu of the first control variable; 

wherein the native controller is configured to control the operation of the actuation unit via the first control algorithm based at least in part upon the modified feedback signal, to thereby modify the control of the operation of the actuation unit performed at the native controller.























































The sensed pressure (U.S. Patent No. 10,281,891 B2) fulfills the “control variable”.  The “sense a pressure of the injection molding apparatus” (U.S. Patent No. 10,281,891 B2) fulfills the limitation of sensing a control variable and generating a feedback signal based on the control variable. 







The pressure (U.S. Patent No. 10,281,891 B2) fulfills the feedback signal, which is based on the control variable. The receiving of “an indication of the pressure” (U.S. Patent No. 10,281,891 B2) fulfills the limitation of the receiving of the “feedback signal”. 

A “desired pressure setpoint” (U.S. Patent No. 10,281,891 B2) fulfills the limitation of define a desired setpoint. 

Claim 20
The injection molding apparatus of claim 19, wherein: 

the sensor is an injection pressure sensor that is configured to sense an injection pressure of the heated barrel and generate an injection pressure signal; and 



receive the injection pressure signal from the injection pressure sensor and determine a value for the injection pressure based upon the injection pressure signal.
 
Claim 22
The injection molding apparatus of claim 21 wherein: 

the first sensor comprises an injection pressure sensor that is configured to sense an injection pressure of the heated barrel and generate an injection pressure signal; the melt pressure sensor is configured to generate a melt pressure signal; and the remote controller is 


Claim 21
The injection molding apparatus of claim 19, 
























wherein the remote controller is a retrofit-type controller.

Claim 20
An injection molding apparatus comprising: 
a heated barrel; 
an injection shaft disposed in the heated barrel and configured to rotate with respect to the heated barrel; 
an actuation unit operably coupled with the injection shaft and configured to facilitate an operation of the injection shaft with respect to the heated barrel; 
a clamping unit for a mold, the clamping unit being associated with the heated barrel; 
a nozzle disposed at one end of the heated barrel and configured to distribute contents of the heated barrel to the clamping unit; 
a native controller in communication with the actuation unit and configured to facilitate operation of the injection shaft;  6Application No. 15/378,932Docket No.: 32687/50009 Amendment dated February 7, 2019 After 
a remote controller in communication with the native controller via a retrofitting of the remote controller to the native controller, 
wherein the native controller prior to the retrofitting is configured to control an operation of the actuation unit via a first control algorithm based upon a first control variable; 
a first sensor in communication with the remote controller and configured to sense the first control variable of the injection molding apparatus; 
a second sensor in communication with the remote controller and configured to sense a pressure of the injection molding apparatus; 
wherein the remote controller is configured to: 
receive, from the first sensor, the first control variable; 
receive, from the second sensor, an indication of the pressure; 
compare the pressure to a desired pressure setpoint; 
generate a control signal via a second control algorithm based upon the pressure and the desired pressure setpoint; 
combine the control signal and the first control variable into a modified feedback signal; and 
transmit the modified feedback signal to the native controller in lieu of the first control variable; 



Claim 22
The injection molding apparatus of claim 19, wherein the modified feedback signal is transmitted over a unidirectional transmission link between the native controller and the remote controller, and the native controller does not transmit any signals to the remote controller.

Claim 24
The injection molding apparatus of claim 20 wherein the modified feedback signal is transmitted over a unidirectional transmission link from the remote controller to the native controller, and the native controller does not transmit any signals to the remote controller.  


Claim 23
The injection molding apparatus of claim 19, wherein the injector shaft includes one of a reciprocating screw.
Claim 25
The injection molding apparatus of claim 20 wherein the injector shaft comprises one of a reciprocating screw and a plunger. 






Claims 19, 21, 22, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 22, and 23 of U.S. Patent Application No. 16/513,511. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent Application No. 16/513,511 recite very similar structure and functionality including an injection molding apparatus in which injection and melting pressure feedback signals are transmitted to a remote controller. The remote controller receives a melting pressure feedback signal to generate a control signal.  The control signal is combined with an injection pressure feedback signal.  A combined signal is transmitted from the remote controller to a native controller to control an actuator unit in an injection molding apparatus.  

Present Application 16/742,242
U.S. Patent Application No. 16/513,511
Analysis
Claim 19
An injection molding apparatus comprising: 

a heated barrel; 

an injection shaft disposed in the heated barrel and configured to rotate with respect to the heated barrel; 

an actuation unit operably coupled with the injection shaft and configured to facilitate operation of the injection shaft with respect to the heated barrel; 


a clamping unit for a mold, the clamping unit being associated with the heated barrel; 

a nozzle disposed at one end of the heated barrel and configured to distribute contents of the heated barrel to the clamping unit; 

a native controller in communication with the actuation unit and configured to facilitate operation of the injection shaft; 













a sensor in communication with the remote controller and configured to sense a control variable of the injection shaft and generate a feedback signal based upon the control variable; 











wherein the remote controller is configured to: 

receive the feedback signal from the sensor; 






define a desired setpoint for the control variable; compare a 


generate a control signal based upon comparing the control variable and the desired setpoint of the control variable;  4Application No. Not Yet AssignedDocket No.: 32687/50012A Amendment dated January 14, 2020 First Preliminary Amendment 


combine the control signal and the feedback signal into a modified feedback signal; and 

transmit the modified feedback signal to the native controller in lieu of the first feedback signal; and 

wherein the native controller is configured to control operation of the actuation unit based at least in part upon the modified feedback signal.

Claim 19
An injection molding apparatus comprising: 

a heated barrel; 

an injection shaft disposed in the heated barrel and configured to rotate with respect to the heated barrel; 

an actuation unit operably coupled with the injection shaft and configured to facilitate an operation of the injection shaft with respect to the heated barrel; 

a clamping unit for a mold, the clamping unit being associated with the heated barrel; 

a nozzle disposed at one end of the heated barrel and configured to distribute contents of the heated barrel to the clamping unit; 

a native controller in communication with the actuation unit and configured to facilitate the operation of the injection shaft; 



a sensor in communication with the remote controller and configured to sense the controlled variable of the molding process; 












wherein the remote controller is configured to: 

detect the controlled variable from the sensor; 






compare the controlled variable to a desired controlled variable setpoint; 




generate a control signal via a second control algorithm based upon the controlled variable and the desired controlled variable setpoint; 

combine the control signal and the controlled variable into a modified feedback signal; and 

transmit the modified feedback signal to the native controller in lieu of the controlled variable; 

wherein the native controller is configured to control the operation of the injection shaft via the first control algorithm based at least in part upon the modified feedback signal, to thereby modify the control of the operation of the injection shaft performed at the native controller.


















































The molding process is performed using the injection shaft. (Paragraph [0021] of Present Application 16/742,242 and Paragraph [0023] of Patent Application 16/513,511).
Sense the controlled variable of the molding process (Patent Application 16/513,511) fulfills the “sense a control variable of the injection shaft”.  




The detect of the controlled variable (Patent Application 16/513,511) fulfills the receive of the feedback signal, which is based on the control variable. 

A “desired controlled variable setpoint” (Patent 

Claim 21
The injection molding apparatus of claim 19, 


























wherein the remote controller is a retrofit-type controller.

Claim 19
An injection molding apparatus comprising: 
a heated barrel; 
an injection shaft disposed in the heated barrel and configured to rotate with respect to the heated barrel; 
an actuation unit operably coupled with the injection shaft and configured to facilitate an operation of the injection shaft 
a clamping unit for a mold, the clamping unit being associated with the heated barrel; 
a nozzle disposed at one end of the heated barrel and configured to distribute contents of the heated barrel to the clamping unit; 
a native controller in communication with the actuation unit and configured to facilitate the operation of the injection shaft; 
a remote controller in communication with the native controller via a retrofitting of the remote controller to the native controller, wherein the native controller prior to the retrofitting is configured to control the operation of the injection shaft via a first control algorithm based upon a controlled variable of a molding process; 
a sensor in communication with the remote controller and configured to sense the controlled variable of the molding process; 
wherein the remote controller is configured to: 
detect the controlled variable from the sensor; 
compare the controlled variable to a desired controlled variable setpoint; 
generate a control signal via a second control algorithm based upon the controlled variable and the desired controlled variable setpoint; 

transmit the modified feedback signal to the native controller in lieu of the controlled variable; 
wherein the native controller is configured to control the operation of the injection shaft via the first control algorithm based at least in part upon the modified feedback signal, to thereby modify the control of the operation of the injection shaft performed at the native controller.


Claim 22
The injection molding apparatus of claim 19, wherein the modified feedback signal is transmitted over a unidirectional transmission link between the native controller and the remote controller, and the native controller does not transmit any signals to the remote controller.

Claim 22
The injection molding apparatus of claim 19, wherein the modified feedback signal is transmitted over a unidirectional transmission link between the native controller and the remote controller, and the native controller does not transmit any signals to the remote controller.  


Claim 23
The injection molding apparatus of claim 19, wherein the injector shaft includes one of a reciprocating screw.
Claim 23
The injection molding apparatus of claim 19, wherein the injection shaft comprises one of a reciprocating screw and a plunger. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0037779 A1 to Olaru (“Olaru”) in view of US Patent No. 5,869,108 A to Hiraoka (“Hiraoka”).
Regarding independent claim 19, Olaru teaches:
An injection molding apparatus comprising: Olaru: Paragraph [0029] and FIG. 2 (“The injection molding system 100 includes an injection molding machine 102, a hot half 104 and a cold half 106.”)
a heated barrel; Olaru: Paragraph [0029] and FIG. 2 (“… an injection unit 108 that is heated as known in the art by a plurality of heaters...”)
an injection shaft disposed in the heated barrel and configured to rotate with respect to the heated barrel; Olaru: Paragraph [0029] and FIG. 2 (“The injection unit 108 may include a motor driven screw 112…The screw 112 is an example of a temperature conditioning element to help provide molten material.”)
an actuation unit operably coupled with the injection shaft and configured to facilitate operation of the injection shaft with respect to the heated barrel; Olaru: Paragraph [0029] and FIG. 2 (“The injection unit 108 may include a motor driven screw 112”, where the motor driving the screw 112 reads on the actuation unit coupled and controlling or facilitating the operation of the shaft (screw 112) inside the heated barrel (the injection unit heated by the heaters).)
a clamping unit for a mold, the clamping unit being associated with the heated barrel; Olaru: Paragraph [0029] and FIG. 2 (“The clamping unit 110 may include a plurality of 
a nozzle disposed at one end of the heated barrel and configured to distribute contents of the heated barrel to the clamping unit; Olaru: Paragraph [0029] and FIG. 1b (“Each nozzle 20 includes a nozzle body 22 located in nozzle bores (not shown) that are made on plate 25 for transporting molten material from one of the output melt channels (not shown) to a mold cavity 24 in separate a mold plate not shown 25 (which is connected to the second platen 118 shown in FIG. 1a).”)
a native controller in communication with the actuation unit and configured to facilitate operation of the injection shaft; Olaru: Abstract (“A third controller (141) that is remote from the injection molding machine controller (52) and the hot runner apparatus controller (136) receives data from the other controllers (52, 136) that is related to the signals from the aforementioned sensors (28, 120) and to transmit commands to the controllers (52, 136) that are related to the operation of the injection molding machine and the hot runner apparatus.”) Olaru: Paragraph [0037] and FIG. 2 (“…an injection molding system controller 52 is provided to assist in controlling the operation of the injection molding system.  For example, the injection molding system controller 52 may control the operation of the rams 114 and the screw 112.”) [The sub-controllers 52 and 136 read on “a native controller”.]
a remote controller in communication with the native controller; Olaru: Abstract (“A third controller (141) that is remote from the injection molding machine controller (52) and the hot runner apparatus controller (136) receives data from the other controllers (52, 136). The third controller 141 reads on the remote controller retrofitted to the native controller.) Olaru: Paragraph [0035] and FIG. 2 (“…injection molding system 10 includes is a modular control Olaru: Paragraph [0041] (“… the third controller 141 … can control each injection molding system … and operate via the individual controllers 136 and 52.”) [The third controller 141 reads on “a remote controller via a retrofitting to the native controller”.]
a sensor in communication with the remote controller and configured to sense a control variable of the injection shaft and generate a feedback signal based upon the control variable; Olaru: Paragraph [0029] and FIG. 2 (“A plurality of machine processing sensors 120 may be provided to detect, among other things … the pressure of the molten material…” [One of the sensors 120 reads on “a sensor”.] The pressure of the molten material sensed at the one of the sensors 120 reads on the second control variable.) Olaru: Paragraph [0037] (“The controller 52 receives signals from the sensors 120 and processes the signals and based on this, it controls the rams 114 and the screw 112, and it may control a robot 123 used to remove molded elements from the mold cavities 124.”)  Olaru: Paragraph [0041] (“The third controller 141 may communicate wirelessly with the controllers 52 and 136. In one embodiment of the invention, the third controller 141 may be used by a person such as a supervisor who walks around a manufacturing facility with the third controller 141 and can control each injection molding system from the third controller 141, without having to walk up to the individual controllers 136 and 52 and operate via the individual controllers 136 and 52. Furthermore, the third controller 141 may receive processing data from the controllers 136 and 52 and may display it for the supervisor. The third controller 141 may be used to send commands to the injection molding machine 102 and the hot runner apparatus 10 [4].”) [The one of the sensors 120 (which reads on “the sensor”) is in communication with the third controller 141 (which reads on “the remote controller”) and senses pressure (which reads on “a control variable”) in an injection molding system.  Based on the sensed pressure, the third controller 141, through the controller 52, controls the injection molding system reads on “generate a feedback signal based upon the control variable”.] 
wherein the remote controller is configured to: Olaru: Paragraph [0041] and FIG. 2 (“… the third controller 141 …”)
receive the feedback signal from the sensor;... Olaru: Paragraph [0041] [As previously described.] [The third controller 141 receiving the sensed pressure from one of the sensors 120 reads on “receive the feedback signal from the sensor”.]
Olaru does not appear to expressly teach, “define a desired setpoint for the control variable; compare a value of the control variable to the desired setpoint of the control variable setpoint; generate a control signal based upon comparing the control variable and the desired setpoint of the control variable setpoint; combine the control signal and the feedback signal into a modified feedback signal; and transmit the modified feedback signal to the native controller in lieu of the first feedback signal; and wherein the native controller is configured to control operation of the actuation unit based at least in part upon the modified feedback signal”, as recited in the claim. However, Hiraoka is directed to a control system for controlling a motor-driven injection molding machine that comprises an injection unit driven by a servo-motor and a speed feedback control loop for controlling the servo-motor. Hiraoka teaches the following:
define a desired setpoint for the control variable; Hiraoka: Column 3, lines 45-47 (“The speed command value Vr is supplied from a main control unit (not shown) for the motor-driven injection molding machine.”) [The speed command value reads on “a desired setpoint”.]
compare a value of the control variable to the desired setpoint of the control variable; Hiraoka: Column 3, lines 52-54 (“The subtracter 24-4 is provided on the side of an [The subtracter 24-4 subtracting the sensed speed value Vf from the speed command value Vr reads on “comparing the control variable and the desired setpoint of the control variable”.]
generate a control signal based upon comparing the control variable and the desired setpoint of the control variable; Hiraoka: Column 3, lines 40-53 and FIGS. 1 and 5 (“The amplifier 24-1 has various functions including a PID compensation. The amplifier 24-1 amplifies a speed command signal that is indicative of a speed command value Vr to produce the torque command value for the servo-motor 10. The speed command value Vr is supplied from a main control unit (not shown) for the motor-driven injection molding machine. The motor drive 24-2 drives the servo-motor 10 based on the torque command value supplied from the amplifier 24-1. The rotation speed sensor 24-3 senses a rotation speed of the servo-motor 10 to produce a rotation speed sensor signal that is indicative of a sensed speed value Vf. The subtracter 24-4 is provided on the side of an input of the amplifier 24-1 and subtracts the sensed speed value Vf from the speed command value Vr.”) [The torque command value from the amplifier (PID) 24-1 reads on “a control signal”. The sensed speed value reads on “the control variable” and the speed command value reads on “the desired setpoint of the control variable”. The subtracter 24-4 subtracting the sensed speed value Vf from the speed command value Vr reads on “upon comparing”]
combine the control signal and the feedback signal into a modified feedback signal; and Hiraoka: Column 4, lines 34-58 and FIGS. 1 and 5  (“Referring to FIG. 5, ... the pressure sensor 31 may be provided in a portion between the pressure plate 13 and the screw 16 that is used to transmit the driving force. The pressure sensor 31 senses an injection pressure that is [The adder 33 adding the output of the amplifier (PID) 24-1 (which reads on “the control signal”) and the output of the correction amplifier 32 (which reads on “the feedback signal”) to supply a result (the corrected torque command value) of the addition to the motor drive 24-2 reads on “combine the control signal and the feedback signal into a modified feedback signal”. The corrected torque command value to the servo-motor reads on “a modified feedback signal”.]
transmit the modified feedback signal to the native controller in lieu of the first feedback signal; and Hiraoka: Column 4, lines 34-58 and FIGS. 1 and 5 [As previously described.] [The corrected torque command value transmitted to the servo-motor instead of the output from the correction amplifier 32 reads on “transmit the modified feedback signal...in lieu of the first feedback signal”. As shown in FIG. 5, the motor drive 24-2 reads on “the native controller”.]
wherein the native controller is configured to control operation of the actuation unit based at least in part upon the modified feedback signal. Hiraoka: Column 4, lines 34-58 [As previously described.] [The motor drive 24-2 controlling the servo motor 10 based on the corrected torque command value transmitted reads on “control of operation of the actuation unit based at least in part upon the modified feedback signal”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Olaru and Hiraoka before them, to define a desired setpoint for the control variable; compare a value of the control variable to the desired setpoint of the control variable setpoint; generate a control signal based upon comparing the control variable and the desired setpoint of the control variable setpoint; combine the control signal and the feedback signal into a modified feedback signal; and transmit the modified feedback signal to the native controller in lieu of the first feedback signal; and wherein the native controller is configured to control operation of the actuation unit based at least in part upon the modified feedback signal because both references and the present application are in the same field of endeavor and they are both focused on controlling a motor driven injection molding machine.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because a pressure value sensed by a pressure sensor would be used in the third controller of Olaru to correct the torque command value that is supplied to a motor drive of the injection molding machine. See Hiraoka Column 4, lines 56-65. Such correction of the torque command value allows a stable, high response without any deviation between the speed command value and the sensed speed value, as shown in FIG. 6 of Hiraoka. This stable and high response can be realized even when the disturbance load is generated due to the nature and properties of the resin to be mold.
Regarding claim 20, Olaru teaches all the claimed features of independent claim 19, from which claim 20 depends.    Olaru also teaches:
The injection molding apparatus of claim 19, wherein: 
the sensor is an injection pressure sensor that is configured to sense an injection pressure of the heated barrel and generate an injection pressure signal; and Olaru: Paragraph [0029] and FIG. 2 (“A plurality of machine processing sensors 120 may be provided to detect, among other things at least one of the temperature of molten material being injected by the injection unit 108, the pressure of the molten material, motor current draw on the motor that powers the screw 112 and any other suitable processing information. The screw 112 is an example of a temperature conditioning element to help provide molten material. The sensors 120 are examples injection molding machine sensors and any other type of sensor may additionally or alternatively be provided...”) [As shown in FIG. 2, one of the sensors 120 reads on “an injection pressure sensor”.]
the remote controller is further configured to receive the injection pressure signal from the injection pressure sensor and determine a value for the injection pressure based upon the injection pressure signal.  Olaru: Paragraph [0041] (“The third controller 141 may communicate wirelessly with the controllers 52 and 136... Furthermore, the third controller 141 may receive processing data from the controllers 136 and 52 ...”) Olaru: Paragraph [0037] (“The controller 52 receives signals from the sensors 120... The third controller 141 may be used to send commands to the injection molding machine 102 and the hot runner apparatus 10 [4].”) [The third controller receiving from the controller 52 the pressure signal from one of the sensors 120 sensing the pressure reads on “the remote controller is further configured to receive the injection pressure signal from the injection pressure sensor”. The data with the signal from the one of the sensors 120 indicative of pressure reads on “a value for the injection pressure”.] 
Regarding claim 21, Olaru teaches all the claimed features of independent claim 19, from which claim 21 depends.    Olaru also teaches:
The injection molding apparatus of claim 19, wherein the remote controller is a retrofit-type controller. Olaru: Abstract (“A third controller (141) that is remote from the injection molding machine controller (52) and the hot runner apparatus controller (136) receives data from the other controllers (52, 136) that is related to the signals from the aforementioned sensors (28, 120) and to transmit commands to the controllers (52, 136) that are related to the operation of the injection molding machine and the hot runner apparatus.”) Olaru: Paragraph [0041] (“… the third controller 141 … can control each injection molding system … and operate via the individual controllers 136 and 52.”) [The third controller 141 operating via the individual controllers 136 and 52 reads on “the remote controller is a retrofit-type controller”.]
Regarding claim 22, Olaru teaches all the claimed features of independent claim 19, from which claim 22 depends.    Olaru also teaches:
The injection molding apparatus of claim 19, wherein
the modified feedback signal is transmitted over a unidirectional transmission link between the native controller and the remote controller, and Olaru: Paragraph [0041] (“… the third controller 141 … can control each injection molding system from the third controller 141… and operate via the individual controllers 136 and 52.”) Olaru: Paragraph [0042] (“…the third controller 141 may be configured alternatively to control less than the controllers 136 and 52,” the control would therefore create a unidirectional transmission link between the native controller 136 and 52 and the remote controller 141.) 
the native controller does not transmit any signals to the remote controller.  Olaru: Paragraph [0041] (“The third controller 141 may be configured to control parameters of the 
Regarding claim 23, Olaru teaches all the claimed features of independent claim 19, from which claim 23 depends.    Olaru also teaches:
The injection molding apparatus of claim 19, wherein the injector shaft includes one of a reciprocating screw Olaru: Paragraph [0029] (“The injection unit 108 may include a motor driven screw 112...The screw 112 is an example of a temperature conditioning element to help provide molten material.”) [The screw 112 reads on “a reciprocating screw”.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newman et al. (US Patent Publication No. 2015/0336311 A1) is directed to an apparatus for overmolding a hollow fragile item with a plastic material. The apparatus includes a first mold part and a second mold part forming therebetween a first mold cavity structured and configured to receive the hollow fragile item therein so that there is a space in the mold cavity between the hollow item secured therein and the at least one of the first and second mold parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117